Citation Nr: 1012971	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  09-08 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970, 
and his decorations include two Army Commendation Medals 
with "V" devices. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which granted service connection for 
PTSD and assigned a 30 percent evaluation, effective July 5, 
2007.  Subsequently, in an August 2008 decision, the RO 
granted a temporary total evaluation for the Veteran's PTSD 
from February 27, 2008, to April 31, 2008, based on hospital 
treatment in a VA hospital or VA approved treatment facility 
pursuant to 38 C.F.R. § 4.29 and, thereafter, assigned a 30 
percent evaluation, effective May 1, 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

In several statements, the Veteran has reported that his 
PTSD has significantly worsened since he completed the VA 
Stress Treatment Program at the Bay Pines Medical Center in 
April 2008.  Moreover, to date, the Veteran has not been 
afforded a formal VA examination of his PTSD.  As such, VA 
is required to afford him a contemporaneous VA examination 
to assess the current nature, extent and severity of his 
PTSD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 
(2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see 
also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  
Thus, the Board has no discretion and must remand this 
claim.  
The Board also observes that the Veteran receives VA 
treatment for this condition, and records of his VA care, 
dated since January 2009, have not been associated with the 
claims folder.  Under the law, VA must obtain these records.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2009).  

Finally, in his March 2009 substantive appeal, the Veteran 
reported that he could not maintain gainful employment in 
part due to his PTSD.  The United States Court of Appeals 
for Veterans Claims (Court) has held that, when evidence of 
unemployability is presented in cases such as this, the 
issue of whether a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) will be assigned should be handled 
during the determination of the initial disability rating 
assigned at the time disabilities are determined to be 
service connected.  Rice v. Shinseki, 22 Vet. App. 447, 452-
53 (2009).  In this regard, in Rice, the Court determined 
that there is no freestanding claim for TDIU.  Id. at 451.  
Rather, a claim for TDIU is considered part and parcel of 
the claim for benefits for the underlying disability.  Id. 
at 453-54.  Therefore, this aspect of the Veteran's initial 
claim for compensation benefits should be addressed on 
remand.  That is, the AOJ should address whether a TDIU is 
warranted when it re-adjudicates the initial rating issue on 
appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any 
pertinent medical records from the Bay 
Pines, Florida, VA Medical Center, 
dated since January 2009.

2.  Thereafter, schedule the Veteran 
for a VA psychiatric examination to 
determine the extent and severity of 
his PTSD.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated tests should 
be performed.  The examiner should 
report all pertinent findings and 
estimate the Veteran's Global 
Assessment of Functional (GAF) Scale 
score.  

The examiner should also specifically 
comment on the effects of the Veteran's 
PTSD on his occupational functioning 
and daily activities.  In this regard, 
the examiner should state whether the 
Veteran's PTSD renders him unable to 
secure or follow a substantially 
gainful occupation. Consideration may 
be given to the Veteran's level of 
education, special training, and 
previous work experience when arriving 
at this conclusion, but factors such as 
age or impairment caused by nonservice-
connected disabilities are not to be 
considered.

All findings, conclusions, and opinions 
must be supported by a clear rationale.

3.  Finally, readjudicate the Veteran's 
claim, to include whether a TDIU is 
warranted.  If the benefit sought on 
appeal is not granted in full, provide 
the Veteran and his representative with 
a supplemental statement of the case 
and allow an appropriate time for 
response.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action




must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


